680 F.3d 841 (2012)
Frederick T. RAY, III, Appellant,
v.
Walter REED, Major; Warden John Masters; D. Edward McFadden; Ramon Rustin; Captain Donald Dougherty; Robert Wilson; Morgan Taylor; Phillip Walker; Sgt. Scott Graham; O. Miller, Lt.; Bohn, Lt.; Brooks, Sergeant; Ms. Lawson, Cpl.
Frederick T. Ray, III, Appellant,
v.
Thomas A. Madonna, Sgt.; McCarthy, Cpl.; Yancik, Cpl.; Zepp, Sgt.; Captain Ford, Co.; Police Officer Soto, Co.; R. Wilson, Capt.; Walker, Capt.; Serge, Lt.; Boyd, Guard, Cpl.; Duane, Counselor; Police Officer Forbes, Lt.; Ramon Rustin, Deputy Warden.
Nos. 10-4593, 10-4619.
United States Court of Appeals, Third Circuit.
Argued April 19, 2012.
Dated May 14, 2012.
Ezra D. Rosenberg, Esq., Dechert, Princeton, NJ, for Plaintiff-Appellant.
Thomas C. Abrahamsen, Esq., West Chester, PA, Thomas L. Whiteman, Esq., Office of County Solicitor, West Chester, PA, for Defendant-Appellee.
Before: McKEE, Chief Judge, SLOVITER, Circuit Judge and O'CONNOR, Associate Justice (Ret.).[*]

JUDGMENT ORDER
THEODORE A. McKEE, Chief Judge.
These consolidated cases were heard on the record from the United States District Court for the Eastern of Pennsylvania and were argued on April 19, 2012.[**]
AND NOW in consideration of oral argument and briefs that were submitted, it is hereby ADJUDGED and ORDERED that the judgments of the District Court entered November 9, 2010, are hereby affirmed and, with the exception of the denial of the motion to consolidate, the Order issued by the Clerk of this Court on February 25, 2011, is hereby reinstated. Each Party to Pay Own Costs.
NOTES
[*]  Hon. Sandra Day O'Connor, Associate Justice (Ret.) of the Supreme Court of the United States, sitting by designation.
[**]  We note that the attorneys and students representing Appellant appeared pro bono. We thank them for taking these cases on a pro bono basis and for the very able and professional way in which they handled the representation and argument before the Court.